Citation Nr: 0912844	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO had previously denied the claim in a June 2005 rating 
decision.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

2.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of PTSD.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
PTSD which is due to any incident or event in military 
service.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2005 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2005 and July 2005 
rating decisions, November 2005 SOC, and March 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations
 
Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

III.  Factual Background and Analysis

The Veteran's service treatment records (STRs) do not show 
any complaints, treatment, or diagnoses of any psychiatric 
disorder.  His service personnel records show that he served 
in Vietnam from November 1970 to October 1971, with the 34th 
Engineering Battalion, working as a field wireman.

The Veteran sought VA mental health treatment in June 2001.  
He reported having episodes where all he wanted to do was 
cry, and said that this had been going for years, with 
greater frequency in the last three to four years.  He denied 
auditory hallucinations, but reported visual hallucinations 
of events which had occurred in Vietnam, some during the day 
and some at night.  When these hallucinations happened he did 
not want to be around anybody.  He said he had never been 
treated for depression or taken psychotropic medications.

In addition to the symptoms discussed above, at a June 2001 
psychological evaluation the Veteran said that he had sleep 
disturbance which included the sensation of floating and 
hitting the ground running, which was related to an incident 
in which he had been blown out of his bunk.  He had guilt 
about some of his actions and said that he began to "itch 
all over" when he spoke about his experiences in Vietnam.  
He said that he sometimes experienced an overwhelming feeling 
that he needed to go somewhere for cover but there was 
nowhere to go.  The psychologist opined that the Veteran's 
presentation was consistent with a diagnosis of PTSD, and 
that he also appeared to have symptoms of depression, 
associated with or perhaps secondary to his PTSD symptoms.

In October 2004 the Veteran had a mental health assessment at 
which he reported having trouble with crying since returning 
from Vietnam, and said that he had killed someone 
"unnecessarily."  He did not describe nightmares but said 
that woke up "jerking," had intrusive thoughts and an 
exaggerated startle reaction, and did not have flashbacks or 
hypervigilance.  He was prescribed Celexa and scheduled for 
follow up treatment.  

At treatment later in October 2004, the Veteran said that in 
Vietnam he was ordered to kill a Vietnamese person who he 
believes was innocent, and that he had broken sleep, 
nightmares, and flashbacks related to that incident.  The 
Veteran relived the incident all the time and avoided sitting 
in areas where he could not see the door.  He also had 
depressed mood, decreased interest, decreased energy, 
feelings of guilt, and chronic passive suicidal ideations 
without any intent.  He said that after his active service he 
worked, went to college, and had been working as a funeral 
director for the past 30 years.  The treating physician felt 
that the Veteran had symptoms of PTSD and depression.

L.R.M., D.O., wrote in October 2004 that he had treated the 
Veteran from 1979 to 1984 and that he had stress, anxiety, 
and depression.  Dr. M wrote that the Veteran did not talk 
much about the war, possibly because the underlying mental 
trauma was so upsetting.  Dr. M indicated that he had placed 
the Veteran on Tofranil.  Although his private practice 
records had been destroyed, Dr. M said he believes that the 
Veteran still suffers from depression and stress from the 
war.  As to the probative value of this opinion, with all due 
respect for Dr. M's sincerity, the speculative nature of this 
opinion provides minimal weight in our decision.  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a particular 
disability was deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
prisoner of war experience "could have" precipitated 
disability found too speculative).  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that a claimed disorder "may or may not" 
be related to service is too speculative to establish any 
such relationship).  

In December 2004 the Veteran reported at treatment that he 
continued to take Celexa, 20 mg, with partial response.  The 
Celexa was increased to 40 mg and marital counseling was 
recommended, which the Veteran did not want at that time.  He 
was referred for group therapy.

At a VA PTSD assessment in February 2005, the Veteran said 
that while in Vietnam his job was to provide the battalion 
with communications, including wiring and radios.  At part of 
his duties, he went out on convoys.  During his tours, the 
camp at which he was based was subject to mortar attacks, and 
he saw dead bodies float down the river, including some that 
had been dismembered or booby-trapped.  In a fragging 
incident aimed at an officer, the Veteran's tent was blown 
up.  He also described an incident in which an officer 
ordered him to open the door of a vehicle he was driving to 
kill a Vietnamese person on a moped.  The Veteran said that 
he had recurrent and intrusive recollections and dreams at 
least five days per week, in addition to flashbacks about 
when he pulled a wounded soldier out of a canal.  He had 
intense anger, sadness and guilt when exposed to cues or 
thoughts about these events and had physiological reactions, 
such as breaking out in a sweat, a racing heart, and a 
sinking feeling.  The Veteran avoided stimuli associated with 
the traumatic events, including talking about them.  In 
addition, upon returning from Vietnam, he said that he lost 
interest in activities such as bird hunting, fishing, 
dancing, and playing in bands.  He had an exaggerated startle 
response, irritability, and outbursts of anger.  The 
psychologist opined that he had severe PTSD, chronic.

The Veteran sought inpatient VA psychological treatment in 
February 2005, and reported daily flashbacks related to being 
ordered to kill a man for no reason in Vietnam.  He endorsed 
depressed mood, guilt, poor concentration, poor sleep with 
middle insomnia, and suicidal thoughts.  He was admitted, and 
was diagnosed with PTSD.  He was discharged after three days; 
his mood was described as improved.

P.E.C., D.O., wrote in May 2005 that he recalled treating the 
Veteran in the past and that the Veteran appeared to have had 
depression.  While Dr. C did not know that the Veteran had 
PTSD, he felt that his depression could be attributed to 
that.  However, for the reasons indicated as to the opinion 
of Dr. M, the opinion of Dr. C cannot be given significant 
probative value because of its speculative nature.  See 
Morris; Bloom; Tirpak, supra.

D.J. wrote in May 2005 that he had been the Veteran's 
supervisor for many years and that the Veteran had been 
reprimanded on several occasions for not controlling his 
temper.  Mr. J felt that the episodes of temper were out of 
character for the Veteran.  The Veteran had been taken by 
ambulance from the workplace at least twice.  At times, he 
used poor judgment in his duties, was moody, and was somewhat 
withdrawn and separated from his co-workers.  The Board notes 
that Mr. J did not state why the Veteran was taken by 
ambulance from the workplace, but that his description of the 
Veteran's symptoms can help support the claim because they 
are subject to lay observation.  See 38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").

The Veteran underwent a VA examination in May 2005 with 
M.S.R., Ph.D.  The examiner reviewed the claims file, and 
wrote that the Veteran said he had received a Purple Heart, 
which the Veteran later wrote was not true.  The Veteran 
reported at the examination that he felt better with 
treatment, and that medication helped with nightmares and 
sleep.  He said that he had experienced symptoms of PTSD for 
30 years, including uncontrolled crying once every six weeks, 
a racing mind, reliving events from Vietnam, suicidal 
ideation, sleep problems, nightmares, and a startle response.  
The Veteran did not feel that his work as an embalmer had 
affected his PTSD symptoms, but indicated that he would 
easily become angry with customers and co-workers.  He said 
he would become depressed and isolate himself, and his wife 
would call him "the mute."

Dr. R opined that the Veteran presented as sad and depressed, 
was oriented to time, place, person, and situation, and that 
his reasoning was poor.  Overall, Dr. R felt that the Veteran 
fit the full criteria for a diagnosis of PTSD because he 
described having participated in experiences causing fear, 
horror, and helplessness and persistently re-experienced them 
through thoughts, dreams, flashbacks, emotional distress, 
persistent avoidance symptoms, and persistent arousal 
symptoms.  Dr. R noted that the Veteran was preoccupied with 
guilt feeling concerning the death with which he was involved 
in Vietnam, and was in need of aggressive treatment.

The Veteran wrote in a July 2005 statement that it was not 
surprising that the Army did not have records of the incident 
in which he was ordered to open the vehicle door and hit the 
Vietnamese man, given that the lieutenant who ordered him to 
open the door thought it was funny.  In October 2006, the 
Veteran submitted photocopies of photographs from when he was 
in Vietnam.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the Veteran engaged in combat with an enemy.  
"Engaged in combat with the enemy" has been defined as 
requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  In the instant case, the evidence 
fails to document that the Veteran engaged in combat, as 
shown by the lack of combat-indicative awards or decorations, 
and a non-combat duty assignment.  His DD Form 214 shows that 
he was awarded the National Defense Service Medal, Vietnam 
Service Medal with two Bronze Service Stars, Republic of 
Vietnam Campaign Medal, Army Commendation Medal, and Expert 
Badge (Rifle).

The Board acknowledges the Veteran's accounts of his 
experiences in Vietnam that are discussed above.  While we 
respect the sincerity of the Veteran's assertions, the law 
requires verification or corroboration of such claimed 
stressors when there is no support in the record of his 
having participated in combat.  The RO determined that there 
was not sufficient information of record to verify the events 
that the Veteran described with the U.S. Army and Joint 
Services Records Research Center (JSRRC), or other means, and 
the Board agrees.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept 
the Veteran's assertions regarding undocumented stressors if 
they derive from his having "engaged in combat with the 
enemy."  That language tracks the applicable statute, at 38 
U.S.C.A. § 1154(b).  The Federal Circuit Court has confirmed 
that section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning he 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  The mere fact that the Veteran received no 
awards or decorations typically bestowed upon combat veterans 
is not the basis for the Board's denial of combat status.  
Rather, it is the Veteran's failure to identify specific 
combat-type events to permit JSRRC research to provide any 
verification.

There is no doubt that the Veteran's service in Vietnam 
placed him in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"neither appellant's military specialty (cannoneer), nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").

The Board acknowledges that the Veteran has been diagnosed 
with PTSD based upon his account of experiences in Vietnam.  
However, while there is a diagnosis of PTSD in the record, 
there is no verified in-service stressor to which the 
disorder can be linked, as required by 38 C.F.R. § 3.304(f).  
Under West v. Brown, 7 Vet. App. 70, 76 (1994) where the 
evidence indicates that "the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  Rather, the claimed stressors must be 
corroborated by independent evidence of record.  Therefore, 
the Veteran's statements are not sufficient to establish an 
in-service stressor, and sufficient corroborating evidence 
has not been submitted to verify any in-service stressors.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


